Citation Nr: 9924979	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 485A	)	DATE
	)
	)



THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals (Board) which declined to reopen a claim of service 
connection for a back disorder, to include intervertebral 
disc syndrome of the lumbar spine with neuropathy and low 
back strain, involved clear and unmistakable error.  

(The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disorder, to include intervertebral disc syndrome of the 
lumbar spine with neuropathy and low back strain will be 
addressed in a separate decision).  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1942 to March 1946.

2.  On January 16, 1998, a motion for revision of a Board 
decision issued on November 28, 1997 based on clear and 
unmistakable error (CUE) was filed.

3.  In November 1998, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
vacated and remanded the Board decision issued on November 
28, 1997.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); Rule of Practice 1400, 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1400).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  Rule of 
Practice 1400, 64 Fed. Reg. 2139 (1999) (to be codified at 38 
C.F.R. § 20.1400).

The Court has vacated and remanded the Board's decision on 
the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a back 
disorder, to include intervertebral disc syndrome of the 
lumbar spine with neuropathy and low back strain, that was 
challenged on the basis of clear and unmistakable error in 
the moving party's motion.  Thus, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.  


ORDER

The motion is dismissed.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 



